Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to processing of a facial image using a neural network wherein an output for the facial image are produced by various convolutional layers to apply different convolution techniques, classified in G06K 9/00335.
II. Claims 12-20, drawn to a system/method in which an output is produced through a sequential chaining of various layers, in which various convolution technique is applied to a projection separable convolutional layers to generate an output that will be the input of yet another layer and so forth, classified in   G06N 3/02


The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related concept of processing inputs using multiple blocks/layers. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different in design, mode of operation, function or effect, and do not overlap in scope
Different design: Unlike (I), Invention (II) has a design such there are more functional layer types and that output of one layer is fed to another layer as input in a specific order (for example, activation layer receives output of projection separable convolution layer and generate input for the expansion separable convolutional layers). Furthermore,   The depthwise/pointwise convolutions are designed to apply separately by different layers, for example to the projection separable convolution layers instead of an image input. 
 Different mode of operation or effect: As evidenced in Claim 12 and Claim 20, the operation of (II) is intricately different than that of (I). The invention (I) does not have the operation of applying at projection separable convolutional layers the depthwise/pointwise convolutions to the projection separable convolution layers to generate an output that will be processed by the activation layer, and also (I) does not have an application of depthwise/pointwise convolution to generate output of the expansion separable convolution layer. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants, due to the vast difference of operational steps as shown above between (I) and (II).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645